            Case 2:19-cv-02238-JWL Document 89 Filed 10/09/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


KAW DRIVE, LLC,                        )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                 Case No. 19-2238-JWL
                                       )
SECURA INSURANCE,                      )
A MUTUAL COMPANY,                      )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       This matter comes before the Court on defendant’s motion to strike certain of

plaintiff’s witnesses and damage claims (Doc. # 73). For the reasons set forth below, the

Court denies the motion.

       1.       Witnesses

       On September 3, 2019, plaintiff served its initial disclosures pursuant to Fed. R. Civ.

P. 26(a)(1). The scheduling order in this case required such disclosures to be supplemented

at least 40 days before the discovery deadline of August 7, 2020. On June 26, 2020,

plaintiff served supplemental Rule 26(a)(1) disclosures, in which they listed new

individuals with discoverable information. Plaintiff did not identify the new individuals

by name; instead it named “[e]mployees, agents, representatives, and/or custodians of

records” of three specific companies that are tenants of the warehouse at issue in this

property insurance dispute, who purportedly have knowledge concerning water damage to
         Case 2:19-cv-02238-JWL Document 89 Filed 10/09/20 Page 2 of 6




the property. Subsequently, on August 7, 2020 (the discovery deadline), plaintiff served

second supplemental Rule 26(a)(1) disclosures, in which it identified a specific individual

by name for the each of the three tenants. Defendant argues that because plaintiff failed to

identify specific individuals by name until after the supplementation deadline, those

witnesses should be excluded pursuant to Fed. R. Civ. P. 37(c)(1).

       The Court agrees that plaintiff failed to comply with Rule 26 and the scheduling

order with respect to the disclosure of these persons with knowledge. The rule requires the

disclosure of the “name . . . of each individual likely to have discoverable information” that

may be used to support the disclosing party’s claims, see Fed. R. Civ. P. 26(a)(1)(A)(i),

and the rule’s purpose of expediting discovery is not satisfied unless the witness is

identified by name. See, e.g., Rogers v. Bank of Am., N.A., 2014 WL 4681031, at *6 (D.

Kan. Sept. 19, 2014) (Rule 26(a)(1) requires identification by name; generic label such as

“custodian” or “corporate representative” is insufficient and does not satisfy intent of rule).

       Nevertheless, the Court will not exclude these witnesses. First, defendant has

waived this objection. D. Kan. Rule 37.1(b) provides that an objection to discovery is

waived if it is not asserted within 30 days of the default. See id. The scheduling order

reinforced this rule, stating that an objection to a discovery response is waived if not

asserted within 30 days. In its supplemental disclosure served on June 26, plaintiff listed

individuals only by generic title, in violation of Rule 26(a)(1), but defendant failed to object

or seek to compel further disclosure within 30 days. Thus, defendant may not now object

to the insufficient disclosure.



                                               2
            Case 2:19-cv-02238-JWL Document 89 Filed 10/09/20 Page 3 of 6




       Second, defendant has not identified any unfair prejudice from the late disclosure

of the names of the specific representatives of the tenants. In its reply brief in support of

the motion to strike, defendant notes that discovery has now closed. That situation,

however, is of defendant’s own making. Defendant did not seek relief from the Court after

receiving plaintiff’s insufficient disclosure; nor did defendant take the simple step of asking

plaintiff to name particular individuals from the three tenants. Moreover, as plaintiff notes,

one of its owners, in his deposition in July, named these three individuals as his main

contacts with the tenants. Defendant did not clarify whether those were the individuals

with knowledge concerning plaintiff’s claims, as listed on the supplemental disclosure

from June; nor did defendant seek discovery from those individuals or from the tenants.

Thus, defendant had sufficient opportunity to take discovery from the three individuals.

Defendant was not entitled to allow the discovery deadline to pass in order to claim

prejudice, when the matter could have been addressed in time for any prejudice to be

cured.1 The Court denies the motion to strike the disclosure of the three witnesses.

       2.       Damage Claims

       Defendant also seeks to strike plaintiff’s claims for contract damages and for

prejudgment interest, based on the untimely disclosure of the amounts of such claims. In

its two supplemental disclosures, plaintiff listed various damages that it seeks in this case,

including actual damages and policy benefits, pre- and post-judgment interest, attorney



       1
         Moreover, even if defendant could demonstrate an entitlement to discovery from
these individuals, such discovery could still be accommodated, thereby curing any possible
prejudice, as almost three months remain before the scheduled trial in this case.
                                              3
         Case 2:19-cv-02238-JWL Document 89 Filed 10/09/20 Page 4 of 6




fees, costs, and any applicable statutory penalties and interest. Plaintiff further stated that

it sought to recover the cost to repair or replace damages to its property pursuant to the

subject insurance policy, and it specifically referenced its experts’ reports and depositions

with respect to such damages. In the pretrial order, issued on August 18, 2020, plaintiff

has claimed specific amounts of damages.

       Defendant argues that the supplemental disclosures did not satisfy Rule 26(a)(1)’s

requirement that a “computation of each category of damages” be provided. See Fed. R.

Civ. P. 26(a)(1)(A)(iii). Defendant further argues that because plaintiff did not claim

specific amounts of damages in those disclosures, plaintiff’s claim could not be considered

liquidated, and therefore plaintiff would not be entitled to prejudgment interest. Defendant

thus seeks to strike plaintiff’s claims for such damages.

       The Court again agrees with defendant that plaintiff’s disclosures did not strictly

comply with the requirements of Rule 26. The rule requires a “computation” of damages,

which clearly means that particular amounts be claimed if known.

       The Court also concludes again, however, that plaintiff’s technical violation does

not warrant the relief sought by defendant. Defendant did not object within 30 days of

plaintiff’s service of its first supplemental disclosure, which contained no computation of

specific amounts of damages. Defendant did file the instant motion within 30 days of

plaintiff’s second supplemental disclosure, but that disclosure did not contain any

supplementation of plaintiff’s prior damage disclosure.




                                              4
           Case 2:19-cv-02238-JWL Document 89 Filed 10/09/20 Page 5 of 6




       Moreover, and most significantly, defendant has not demonstrated any unfair

prejudice from the insufficient disclosures before the expiration of the discovery deadline.2

It does not appear that defendant bothered to ask plaintiff for a more specific statement of

damages prior to the discovery deadline. In addition, plaintiff’s disclosures essentially

incorporated by reference the opinions and calculations of its damages experts, whose

reports defendant received and whom defendant had the opportunity to depose during the

discovery period. Defendant’s reply brief does not address the issue of plaintiff’s expert

disclosures, and thus defendant has not disputed that it had the relevant information prior

to the discovery deadline. Accordingly, defendant has not sufficiently justified its request

that the Court strike certain damage claims from the pretrial order, and defendant’s motion

for such relief is therefore denied.3



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion to

strike certain witnesses and damage claims (Doc. # 73) is hereby denied.


       IT IS SO ORDERED.



       2
         Defendant has not requested leave to conduct any additional discovery concerning
plaintiff’s damages; nor has defendant identified any particular discovery of which it was
deprived.
       3
          The Court will address plaintiff’s entitlement to prejudgment interest as necessary
after trial. There is no basis to prohibit plaintiff from seeking such interest based on a
failure of disclosure. See In re Universal Serv. Fund Tel. Billing Practices Litig., 2009 WL
435111, at *13-15 (D. Kan. Feb. 20, 2009) (Lungstrum, J.) (under Rule 54(b), a plaintiff is
entitled to all proper relief, including prejudgment interest, even if such interest was not
requested in the pleadings), aff’d, 619 F.3d 1188 (10th Cir. 2010).
                                             5
  Case 2:19-cv-02238-JWL Document 89 Filed 10/09/20 Page 6 of 6




Dated this 9th day of October, 2020, in Kansas City, Kansas.


                                        s/ John W. Lungstrum
                                        John W. Lungstrum
                                        United States District Judge




                                    6
